Exhibit NEWS RELEASE YAMANA GOLD REPORTS FIRST QUARTER 2009 RESULTS - Record quarterly production levels; costs continue to decline - TORONTO, ONTARIO, May 5, 2009 ─ YAMANA GOLD INC. (TSX:YRI; NYSE:AUY; LSE:YAU) today announced its financial and operating results for the first quarter ended March 31, 2009.All dollar amounts are expressed in United States dollars unless otherwise specified. FINANCIAL AND OPERATING HIGHLIGHTS Financial and Operating Highlights for the three-month period ended March 31, 2009 include: • Revenues of $224.3 million • Net earnings of $86.0 million, or $0.12 per share • Cash flow from operations of $78.0 million before changes in non-cash working capital items and $66.4 million after changes in non-cash working capital items • Total production from all mines of 271,482 gold equivalent ounces (GEO) • Average co-product cash costs of $379 per GEO Development and Exploration Highlights for the three-month period ended March 31, 2009 include: • Provided an update to QDD Lower West showing positive economic results and an increase in gold resources • Announced positive results from Mercedes pre-feasibility study supporting development of Mercedes as a mine • Provided Ernesto/Pau-a-Pique scoping study and further update indicating considerable potential exists for increasing resources at the project • Completed Pilar mineral resource estimate demonstrating substantial increase in contained ounces and significant improvement in grade “We showed exceptional results in the first quarter across all key measures.” commented Peter Marrone, Yamana’s chairman and CEO.“Production was in line with previous guidance. Costs were in line with expectations and continued to decline. Gualcamayo and Sao Vicente are advancing towards commercial production. We experienced significant advancements in our development and near development stage projects during the quarter, further supporting our growth plan and complementing our significant increase in resources at the end of 2008 and strong growth across all key measures.” FINANCIAL AND OPERATING SUMMARY Revenues for the first quarter of 2009 were $224.3 million. Revenues for the quarter included a non-cash mark-to-market gain of $34.9 million related to prior period invoices. Net earnings for the first quarter of 2009 were $86.0 million, or $0.12 per share, representing a 33 percent increase from the comparative period last year. Cash flow from operations for the first quarter of 2009 was $78.0 million before changes in non-cash working capital items, including pricing adjustments of $32.8 million related to Chapada concentrate sales due to the unprecedented decline in copper prices from the fourth quarter of 2008.Cash flow from operations after changes in non-cash working capital items for the first quarter of 2009 was $66.4 million, compared with $8.0 million in the first quarter of 2008. Total production for the first quarter of 2009 was 271,482 GEO (including Alumbrera).Yamana previously guided a baseline of 290,000 GEO within a range of ±7 percent. Production increased month over month with March production of 95,773 GEO, confirming the expected ramp up in production anticipated for the remainder of the year.Cash costs for the first quarter 2009 were $379 per GEO, confirming the expected downward trend.The Company believes further improvements in costs may be realized over time. Chapada, Brazil Production at Chapada increased during the first quarter of 2009 to 38,552 ounces of gold mainly due to higher tonnage of ore mined and processed. Yamana continued with the planned expansion to 20 million tonnes per year with completion expected by the third quarter of 2009. El Peñón, Chile El Peñón produced 84,351 GEO during the first quarter, compared with 97,873 GEO and 97,944 GEO produced in the first quarter and fourth quarter of 2008, respectively.An interim quarter short-term production shortfall was a result of grade variation, which reversed by the end of the quarter.Production levels increased from 22,365 GEO in February to 31,801 GEO in March, which was in line with budget expectations. Efforts have been undertaken to create an ore stock pile which will allow for more consistent production and better management of grade. Gold and silver grades are expected to increase in the second half of the year.Yamana has previously guided that El Peñón is expected to produce most of its gold equivalent ounces in the second half of 2009. Jacobina, Brazil First quarter production at Jacobina reached record levels and exceeded expectations totaling 27,078 ounces of gold.This represents an increase of 16 percent from the fourth quarter of 2008, 46 percent from the third quarter of 2008 and 113 percent from the first quarter of 2008, consistent quarter over quarter production growth. Costs also continue to show improvement quarter over quarter declining to $400 per oz of gold, a decrease of 30 percent from the fourth quarter of 2008, 48 percent from the third quarter of 2008 and 28 percent from the first quarter of 2008. 2 Gualcamayo, Argentina Production totaled 20,483 ounces of gold in the first quarter of 2009, meeting budget expectations. The primary crusher, ore pass and related conveyor system are now complete and undergoing commissioning. Commercial production is expected to begin in mid-2009. Minera Florida, Chile First quarter production of approximately 19,302 gold equivalent ounces was consistent with Company expectations. Production in April increased by approximately 7% from March, confirming the expected ramp up in production as the expansion was completed in the first quarter.The largest increase in production quarter over quarter is expected in the second quarter. Fazenda Brasileiro, Brazil First quarter production of 20,010 ounces of gold was in line with Company expectations. Yamana expects production to increase to levels higher than first quarter levels for the remainder of the year. Guapore Mines, Brazil Total production from the Guapore mines was 31,363 ounces of gold. Sao Francisco performed to expectations, with production totaling 20,223 ounces of gold in the first quarter.Commissioning continued at Sao Vicente and production for the first quarter was 11,140 ounces of gold. Commercial production at Sao Vicente is expected to begin in mid-2009. San Andres, Honduras First quarter production of 14,958 ounces of gold exceeded budget and costs continued to show a trend of consistent improvement with Q1 costs lower than budget. Overview of Financial Results The following table presents a summary of financial information for the three months ended March 31, 2009: (in thousands of United States Dollars; unaudited) March 31, 2009 Revenues $ 244,293 Cost of sales (119,585 ) Depreciation, amortization and depletion (48,968 ) Accretion of asset retirement obligations (801 ) Mine operating earnings 74,939 Expenses General and administrative and other (15,985 ) Exploration (5,432 ) Operating earnings 53,522 Foreign exchange gain 78,801 Other business income 2,759 Realized gain on derivatives 23,374 Unrealized loss on derivatives (47,724 ) Earnings before income taxes and equity earnings 110,732 Income tax expense (31,779 ) Equity earnings from Minera Alumbrera 7,040 Net earnings $ 85,993 Basic earnings per share $ 0.12 Diluted earnings per share $ 0.12 Cash flow from operations (beforechanges in non-cash working capital items) $ 78,039 Cash flow from operations (after changes in non-cash working capital items) $ 66,390 Capital expenditures $ 104,794 Cash and cash equivalents (end of period) $ 96,461 Average realized gold price per ounce $ 906 Average realized silver price per ounce $ 12.59 Chapada average realized copper price per lb $ 1.53 Gold sales (ounces) (excluding Alumbrera) 205,890 Silver sales (millions of ounces) 2.4 Chapada payable copper contained in concentrate sales (millions of lbs) 32.4 3 Further details of the 2009 first quarter results can be found in the Company’s unaudited Management’s Discussion and Analysis and Interim Consolidated
